Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2005/0218006 to Bonnafous, US 3,390,071 to McMinn and EP 1845174 to Beghein.
Bonnafous teaches away from the use of collector bars, as the sole material for the collector system. Bonnafous describes steel bars comprising embedded metal inserts having an electrical conductivity greater than the electrical conductivity of steel, i.e. copper or copper alloys (paragraphs 7, 13, 14). Beghein also teaches steel collector bars (paragraph 20). McMinn teaches copper pins embedded in lateral recesses of the cathode block. However, McMinn fails to provide any teaching to the use of a copper collector bar with varying height, as claimed. As it can be seen in figures 1 and 2 of McMinn, the height of the collector bar/pin is constant, and thus, fails to recognize any advantage associated with the use of copper collector bars with an upwards slope.
There was not found a teaching in the prior art suggesting modification of the conventional cathode assemblies for the production of aluminum in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794